DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16834126 filed on March 30th, 2020 in which claims 1-14 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 03/30/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. Nº 2013/0195531), in view of Inoue (US Pub. Nº 2016/0152425).

9.	Regarding independent claim 1: Nakamura disclosed a printing apparatus ([0025], line 1; also see Fig. 1, reference 100) comprising: 
 	a first driving unit ([0028], line 5 and [0079], line 4) configured to drive a paper feeding roller ([0028], lines 4-5; also see Fig. 1, reference 22) that feeds a printing medium ([0028], lines 6-7; also see Fig. 1, reference P);
 	a second driving unit ([0050], lines 1-2) configured to drive a conveying roller that conveys the printing medium fed by the paper feeding roller ([0031], lines 1-2; also see Fig. 1, reference 5); 
 	a printing unit configured to print on the printing medium conveyed by the conveying roller ([0029], line 4; also see Fig. 1, reference 6); 
 	a control unit configured to control driving of the first driving unit and the second driving unit ([0045], lines 1-7); and 
 	a detection unit located upstream of the conveying roller on a conveying path and configured to detect the printing medium ([0032], lines 1-4; also see Fig. 1, reference 4), 
 	wherein the control unit stops paper feeding driven by the first driving unit in response to a timing at which the printing medium reaches the conveying roller, if the printing medium has a first size (See Fig. 4. For a normal medium size, the clutch of the feed roller 22 is disengaged at 
 	Nakamura is silent about stopping paper feeding driven by the first driving unit before the detection unit detects the printing medium if the printing medium has a second size smaller than the first size.
 	Inoue disclosed a printing apparatus (Fig. 1, reference 1), comprising a feeding roller (Fig. 1, reference 12), an intermediate roller (Fig. 1, reference 12), a conveying roller (Fig. 1, reference 17) an a controller ([0012], lines 21-23) configured to stop paper feeding driven by the first driving unit before the detection unit detects the printing medium if the printing medium has a second size smaller than the first size ([0025], lines 1-5 and [0014], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Inoue with those of Nakamura by stopping the rotation of the feed roller when a recording medium of a smaller size reaches an intermediate roller in order to prepare for the feeding of the next recording medium and increase the overall speed of the printing apparatus.

10.	Regarding claim 2: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1, wherein the control unit stops paper feeding driven by the first driving unit in response to a timing at which the printing medium reaches the conveying roller, if the preceding printing medium has the first size and the succeeding printing medium is not present (Nakamura [0085], lines 1-8; the feed roller is stopped when the current sheet is detected by the sensor 4 whether a subsequent sheet is to be printed or not).

11.	Regarding claim 3: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1, wherein a length of a printing medium having the first size in a conveying direction is longer than a length of the conveying path (Nakamura, Fig. 4 shows the feed roller 

12.	Regarding claim 4: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1, wherein the control unit specifies a position of a second printing medium succeeding the first printing medium by- 21 -10198234US01/P220-0195US using a position of the first printing medium having the second size, and stops, based on the specified position of the second printing medium, paper feeding driven by the first driving unit before detection of the second printing medium by the detection unit (Nakamura, see Fig. 4; also see Inoue [0025], lines 1-5 and [0014], lines 1-5; also see the rejection of independent claim 1).

13.	Regarding claim 5: The combination of Nakamura and Inoue disclosed the apparatus according to claim 4, wherein the control unit specifies a position of the second printing medium based on driving amounts of the first driving unit and the second driving unit by using a distal end position of the first printing medium (Nakamura, see Fig. 4; also see Inoue [0025] lines 1-5 and [0014]).

14.	Regarding claim 6: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1, further comprising a holding unit configured to hold target data of a printing operation by the printing unit (Nakamura [0043], lines 2-4), wherein the control unit stops paper feeding driven by the first driving unit if an amount of data held by the holding unit is limited to a predetermined amount and the printing media have the first size and the second size (Nakamura [0102], lines 1-6).



16.	Regarding claim 8: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1, wherein the first driving unit further drives an intermediate roller that is located between the paper feeding roller and the conveying roller on the conveying path and conveys the printing medium on the conveying path to the conveying roller (Nakamura [0031], lines 1-2 and [0049], lines 1-3; also see Fig. 1, reference 34).

17.	Regarding claim 11: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1, wherein the control unit performs control to stop the paper feeding roller when stopping paper feeding driven by the first driving unit (Nakamura [0045], lines 1-7 and [0055], lines 2-8).

18.	Regarding claim 12: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1.
 	Nakamura is silent about wherein the printing unit is a printhead configured to print by discharging an ink droplet onto a printing medium.
 	Inoue disclose a similar printing apparatus (see Fig. 1), wherein the printing unit is a printhead configured to print by discharging an ink droplet onto a printing medium ([0049], lines 1-3).


19.	Regarding claim 13: The combination of Nakamura and Inoue disclosed the apparatus according to claim 12, wherein the control unit controls driving of the conveying roller of the second driving unit so as to convey a printing medium on the conveying path to a printing position of the printing unit in accordance with movement of the printhead in a scanning direction (Inoue [0032], lines 1-3).

20.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. Nº 2013/0195531), in view of Inoue (US Pub. Nº 2016/0152425), as applied to claims 1-8 and 11-13 above and further in view of Suzuki et al. (US Pub. Nº 2008/0237967).

21.	Regarding claim 9: The combination of Nakamura and Inoue disclosed the apparatus according to claim 8.
 	The combination of Nakamura and Inoue is silent about wherein a conveying force of the conveying roller is larger than a conveying force of the intermediate roller.
 	Suzuki et al. disclosed a printing apparatus (Fig. 1, reference 1), comprising a feed roller (Fig. 1, reference 11), an intermediate roller (Fig. 1, reference 13) and a conveying roller (Fig. 1, reference 14), wherein a conveying force of the conveying roller is larger than a conveying force of the intermediate roller ([0060], lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki et al. with those of the combination of Nakamura and Inoue by conveying the recording medium by the intermediate .

22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. Nº 2013/0195531), in view of Inoue (US Pub. Nº 2016/0152425), as applied to claims 1-8 and 11-13 above and further in view of Yasuda et al. (US Pub. Nº 2013/0009355).

23.	Regarding claim 10: The combination of Nakamura and Inoue disclosed the apparatus according to claim 1.
 	The combination of Nakamura and Inoue is silent about wherein the control unit performs control to rotate the conveying roller counterclockwise when stopping paper feeding driven by the first driving unit.
 	Yasuda et al. disclosed a printing apparatus (Fig. 1, reference 100) comprising a conveying roller (Fig. 1, reference 15), wherein a controller ([0063], lines 1-2) is configured to rotate the conveying roller counterclockwise when stopping paper feeding driven by the first driving unit ([0069], lines 1-5; also see Fig. 7, reference t3 shows the counterclockwise rotation time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda et al. with those of the combination of Nakamura and Inoue by conveying the medium backwards after the conveyance stops in order to return the medium to its initial position and achieve stable feeding as disclosed by Yasuda et al. in paragraph [0070].

24.	Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. Nº 2013/0195531), in view of Inoue (US Pub. Nº 2016/0152425).


 	controlling driving of the first driving unit and the second driving unit ([0045], lines 1-7); and 
 	performing the control so as to stop paper feeding driven by the first driving unit in response to a timing at which the printing medium reaches the conveying roller, if the printing medium has a first size (See Fig. 4. For a normal medium size, the clutch of the feed roller 22 is disengaged at a timing after the printing medium reaches the conveying roller pair 5 as detected by the sensor 4).
 	Nakamura is silent about stopping paper feeding driven by the first driving unit before detection of the printing medium by the detection unit if the printing medium has a second size smaller than the first size.
 	Inoue disclosed a printing apparatus (Fig. 1, reference 1), comprising a feeding roller (Fig. 1, reference 12), an intermediate roller (Fig. 1, reference 12), a conveying roller (Fig. 1, reference 17) an a controller ([0012], lines 21-23) configured to stop paper feeding driven by the first driving unit before the detection unit detects the printing medium if the printing medium has a second size smaller than the first size ([0025], lines 1-5 and [0014], lines 1-5).


Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853